Citation Nr: 1821945	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from January 1962 to January 1964 and from May 1965 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed bilateral hearing loss and tinnitus as the result of acoustic traumas sustained during active service.  He attributes this to being near firearms during basic training.  

In September 2010, the Veteran was afforded a VA hearing examination which demonstrates that the Veteran has hearing loss of each ear as defined by 38 C.F.R. § 3.385.  

In a December 2010 addendum to this examination, the VA examiner notes that the claims file had recently been received and reviewed.  The examiner opined that neither the Veteran's right ear hearing loss, his left ear hearing loss or tinnitus were the result of military noise exposure.  The examiner also noted that it is normal to have temporary tinnitus with sinus or upper respiratory illness as negative middle ear pressure causes ringing until it is resolved.  In a July 2011 correspondence, the Veteran appears to contradict this by stating that the ringing in his ear was not temporary.  

Unfortunately, the Board finds that the December 2010 addendum is inadequate in that it failed to consider all potential causes of hearing loss and tinnitus and was not able to address the July 2011 statement from the Veteran.  Although the Veteran believes that his disabilities are the result of acoustic trauma, the Board observes that service connection can be established for hearing loss and tinnitus that result from other causes as well.  

Consideration of service connection for hearing loss and tinnitus due to other causes is particularly important in this case because the Veteran's service treatment records show that in December 1962 he was treated for a cold, at which time his complaints included tinnitus.  7/2/2010 Medical Treatment Record - Government Facility, p. 3.  

Furthermore, the Veteran was treated for a minor ear infection in August 1963.  5/2/2005 Medical Treatment Record - Government Facility, p. 1.  

Therefore, the December 2010 addendum must be returned to the examiner in order to obtain an additional opinion as to whether or not bilateral hearing loss and/or tinnitus was incurred due to active service on any basis, and not just due to acoustic trauma.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the September 2010 examination and authored the December 2010 addendum opinion.  If this examiner is unavailable, the claims file should be forwarded to qualified audiologist or ENT.  The examiner should review these examination reports as well as the claims file.  After completion of the review, the examiner should provide the following opinions:

a) Is it as likely as not that the Veteran's bilateral hearing loss (or hearing loss of either the right or left ear alone) was incurred in or due to active service on any basis, and not just acoustic trauma? 

b) Is it as likely as not that the Veteran's tinnitus was incurred in or due to active service on any basis, and not just acoustic trauma? 

In formulating the above medical opinions, the examiner is to address the December 1962 STR (07/02/2010 medical treatment record) noting cold, general malaise, and complaints of tinnitus and the Veteran's statement that the ringing in his ear was not temporary (07/14/2011 Correspondence).

A comprehensive rationale for all opinions is to be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.  A new examination is not required and should be scheduled only if deemed necessary by the examiner.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


